Exhibit 10(1)
February 20, 2009
John J. O’Connor
6 Stonefalls Court
Rye Brook, New York 10573

          Re:   Restrictive Agreement and General Release

Dear John:
          You have advised us, and you hereby confirm, that you have elected to
retire from employment with Hess Corporation (the “Company”) effective as
March 31, 2009 (your “Termination Date”), and to resign as a director of the
Company and as a director and officer of its subsidiaries and affiliates on or
prior to your Termination Date. This Restrictive Agreement (this “Agreement”),
together with the General Release attached hereto as Exhibit A (the “General
Release”), confirms the agreements we have made in connection with your
retirement.
          You currently hold options to purchase shares of common stock of the
Company (collectively, the “Options”) granted pursuant to the Amerada Hess
Corporation Second Amended and Restated 1995 Long-Term Incentive Plan (the “1995
Plan”) and your applicable stock option agreements. The grant dates and number
of shares covered by the portion of the Options that are not fully vested on the
date hereof are as follows:

          Grant Date   Number of Shares
February 7, 2007
    70,000  
February 6, 2008
    100,000  

          The terms and conditions of your stock option agreements provide that
these unvested Options will be forfeited in their entirety and you will have no
further rights with respect thereto upon your Termination Date, and those
Options which have vested will remain exercisable only for 60 days after your
Termination Date. Notwithstanding any contrary provision of your stock option
agreements evidencing the Options, but subject to the effectiveness of this
Agreement and the General Release and the limitations set forth below, the
Company is prepared to provide that, following your Termination Date, the
Options listed in the schedule set forth above will continue to become
exercisable on the dates set forth in your applicable stock option award
agreements, and such Options, together with any other Options

1



--------------------------------------------------------------------------------



 



held by you, to the extent exercisable, may be exercised at any time through the
expiration date stated in the applicable stock option agreements.
     You also currently hold awards of an aggregate of 170,000 shares of
unvested restricted stock pursuant to the 1995 Plan and your applicable
restricted stock award letters dated as of March 6, 2008 and September 19, 2008.
In accordance with the terms and conditions of your restricted stock award
letters these unvested restricted stock awards will be forfeited in their
entirety and returned to the Company, and you will have no further rights with
respect thereto upon your Termination Date. Subject to the effectiveness of this
Agreement and the General Release and the limitations set forth below, following
your Termination Date, the Company will make the following cash payments
(“Additional Payments”) to you (or, in the event of your death, the legal
representative of your estate) on or within 30 days following the respective
payment dates set forth below:

          Payment Date   Payment Amount
February 7, 2010
  $ 5,000,000  
March 5, 2011
  $ 5,000,000  

          (1) In consideration for the Company’s provision for the continued
vesting and the extension of the exercise period of Options and payment of the
Additional Payment described above to which you are not otherwise entitled, you
agree that during the period commencing on your Termination Date and ending on
March 31, 2011 (the “Restricted Period”), you will not, directly or indirectly,
in any manner or capacity:
     (i) be employed by, serve as a director or manager of, act as a consultant
to or maintain any material ownership interest in, any business that competes
with the business of the Company or any subsidiary or affiliate thereof
(“Subsidiary”), including, without limitation, any business which is engaged in
the business of exploring for, or developing or producing, crude oil or natural
gas (provided that your ownership of securities of less than one percent (1%) of
any class of securities of a public company shall not, by itself, be considered
to be a material ownership interest);
     (ii) disclose to or use for the benefit of yourself or any third party any
confidential or proprietary information of the Company or any Subsidiary,
including, without limitation, any such information relating to the Company’s or
any Subsidiary’s exploration and production business, except for information
that is or becomes public other than through your breach of this provision or as
otherwise agreed in writing by the Company;
     (iii) employ, solicit for employment or assist or advise any other person
in soliciting for employment any employee or consultant of the Company or any
Subsidiary (except on behalf of the Company or any Subsidiary), or otherwise
interfere with the relationship between the Company or any Subsidiary and any
such employee or consultant;

-2-



--------------------------------------------------------------------------------



 



     (iv) interfere with the relationship between the Company or any Subsidiary
and any person (including, without limitation, any business or governmental
entity) that is, or, during the six months immediately preceding any such
activity, was, a client, customer, supplier, licensee or partner of the Company
or any Subsidiary, or had any other business relationship with the Company or
any Subsidiary;
     (v) make any statements, or assist any other person to make statements, or
release information, intended to disparage or defame the Company or any
Subsidiary or their respective directors, officers or employees; and
     (vi) otherwise engage in any activity materially detrimental to the
business, reputation or interests of the Company or any Subsidiary (each as
determined by the Compensation and Management Development Committee of the Board
of Directors of the Company (the “Committee”) in its discretion).
In the event that the Committee determines that during the Restrictive Period
you have breached or violated any provision of this Agreement or your
confidentiality, intellectual property or other restrictive covenants or
agreements in favor of the Company or a Subsidiary, including without limitation
the Non-Disclosure Agreement and the Non-Competition and Assignment Agreement,
each dated October 15, 2001, between you and the Company (collectively, the
“Prior Agreements”), or any other material agreement between you and the Company
or a Subsidiary, then: (a) you shall not be entitled to receive any Additional
Payments otherwise payable thereafter, (b) you shall re-pay to the Company any
Additional Payments previously paid to you, (c) the Options shall immediately
terminate in their entirety, and (d) you shall pay to the Company any Option
Gain that you realized as the result of any exercise of the Options; provided,
however, that you shall be entitled to retain $100,000 of Additional Payments in
consideration for your release of claims against the Company as provided in the
General Release. For purposes of this Agreement, “Option Gain” shall be the gain
represented by the product of the excess of the Fair Market Value (as defined in
the 1995 Plan) of a share of Company common stock on the date of exercise of an
Option over the Per Share Exercise Price (as stated in your applicable stock
option award agreement), multiplied by the number of shares subject to the
Option, or portion thereof, exercised, without regard to any subsequent decrease
or increase in the Fair Market Value of those shares, reduced by the amount of
any income or social security taxes that you paid to the Company or a Subsidiary
in respect of such exercise.
          (2) You shall satisfy any obligation that you owe to the Company under
paragraph (1) above promptly after you incur such obligation by payment in cash
to the Company; however, in lieu thereof, the Company may elect to deduct the
unpaid amount of any such obligation owed by you to the Company from any payment
of any kind otherwise due to you, including, but not limited to, wages or other
compensation, fringe benefits, or vacation pay (to the extent permitted by
applicable law).
          (3) The Committee may release you from any or all obligations that you
owe to the Company pursuant to the foregoing provisions of this Agreement,
and/or waive, in whole or in part, the application of such provisions to you if
the Committee determines, in its discretion, that such release or waiver is in
the best interests of the Company.

-3-



--------------------------------------------------------------------------------



 



          (4) The foregoing provisions of this Agreement shall not constitute
the Company’s exclusive remedy for your engagement in activities, or other
circumstances, described in paragraph (1) above. The Company may seek any
additional legal or equitable remedy, including additional money damages and
injunctive relief, in any such circumstances. The foregoing provisions of this
Agreement and any amounts payable by you hereunder are intended to be in
addition to any rights to repayment the Company may have under Section 304 of
the Sarbanes-Oxley Act of 2002 and other applicable law.
          In order to be eligible to receive the continued vesting and
exercisability of the Options and the Additional Payments, as described above,
to which you are not otherwise entitled, you are required to agree to the terms
contained in this Agreement and in the General Release attached hereto as
Exhibit A, by signing and returning this Agreement and the General Release and
not revoking this Agreement or the General Release as provided below.
          You will promptly return to the Company all documents, materials and
property in your possession, custody or control that are the property of the
Company or any Subsidiary.
          You agree that you will cooperate with the Company (or its
subsidiaries, affiliates or related entities) and its (or their) legal counsel
in connection with any current or future investigation or litigation relating to
any matter with which you were involved or of which you have knowledge or which
occurred during your employment by the Company. Such assistance will include,
but not be limited to, depositions and testimony and will continue until such
matters are resolved, and the Company will provide you with reasonable notice
whenever possible of the need for your cooperation. You also agree during the
Restricted Period to make yourself available to consult from time to time with
the Chief Executive Officer of the Company or any employee of the Company whom
he shall designate on such matters as the Chief Executive Officer may reasonably
request. The Company shall reimburse you for all reasonable out-of-pocket costs
(excluding any attorneys’ fees or expenses) incurred by you in connection with
any such cooperation, assistance or consultation, subject to receipt by the
Company of reasonable documentation of such costs.
          You agree that any provisions of any applicable documents (including,
but not limited to, the Prior Agreements) which contain your obligations that
extend beyond your employment with the Company will continue to remain in full
force and effect.
          All amounts payable or provided under this Agreement are subject to
the withholding of all applicable taxes and deductions required by any
applicable law.
          Since your execution of the General Release releases the Company and
certain other persons from all claims you may have, you should review this
Agreement and the General Release carefully before signing this Agreement and
the General Release. You can take twenty-one (21) days from your receipt of this
Agreement and the General Release to consider their meaning and effect and to
determine whether you wish to enter into them. During that time, you are advised
to consult with anyone of your choosing, including an attorney, prior to
executing this Agreement and the General Release.
          Once you have signed this Agreement and the General Release, you may
choose to revoke your execution within seven (7) days. Any revocation of this
Agreement and the

-4-



--------------------------------------------------------------------------------



 



General Release must be in writing and personally delivered to Brian Bohling,
Senior Vice President, Hess Corporation, 1185 Avenue of the Americas, New York,
NY 10036, or if mailed, postmarked within seven (7) days of the date upon which
it was signed by you.
          TO RECEIVE THE PAYMENTS AND OTHER BENEFITS DESCRIBED ABOVE, YOU MUST
SIGN (AND HAVE NOTARIZED) AND RETURN THIS AGREEMENT, AND SIGN AND RETURN THE
ATTACHED GENERAL RELEASE ON MARCH 31, 2009, AND DELIVER THE ATTACHED LETTER
INDICATING THAT YOU HAVE NOT REVOKED THIS AGREEMENT AND THE GENERAL RELEASE
SEVEN (7) DAYS AFTER THE DATE YOU SIGN THE GENERAL RELEASE. This Agreement and
the General Release should be returned to Brian Bohling, Senior Vice President,
Hess Corporation, 1185 Avenue of the Americas, New York, NY 10036. The Company
will not pay or provide any payments or benefits pursuant to this Agreement
until after the seven (7) day period expires and the Company receives the
attached letter indicating that you have not revoked this Agreement and General
Release.
          If any portion of this Agreement and/or the General Release is found
to be unenforceable but such portion would be enforceable if some part thereof
were deleted or modified, then such portion will apply with such deletion or
modification as is necessary to make it enforceable to the fullest extent
permitted by law. If any such portion cannot be modified to be enforceable, such
portion will be deemed severed from this Agreement and/or the General Release,
as applicable, and will not affect the validity or enforceability of the
remainder of this Agreement and the General Release.
          This Agreement together with the General Release contain the entire
understanding of the parties relating to the subject matter hereof. You
acknowledge that no representations, oral or written, have been made other than
those expressly set forth herein and in the General Release, and that you have
not relied on any other representations in executing this Agreement and the
General Release. This Agreement and the General Release may be modified only in
a document signed by the parties and referring specifically hereto.

                  Sincerely yours,    
 
                Hess Corporation    
 
           
 
  by:   /s/ John B. Hess    
 
     
 
John B. Hess    
 
      Chairman of the Board and Chief Executive Officer    

-5-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS RESTRICTIVE
AGREEMENT, AND, BY SIGNING THE ATTACHED GENERAL RELEASE, I INTEND TO WAIVE AND
RELEASE ALL CLAIMS THAT I MAY HAVE AGAINST THE COMPANY AND OTHER PARTIES
DESCRIBED IN THE ATTACHED GENERAL RELEASE. I UNDERSTAND THAT THE GENERAL RELEASE
CREATES A TOTAL AND UNLIMITED RELEASE OF ALL CLAIMS, WHETHER KNOWN OR UNKNOWN,
EXISTING AS OF ITS DATE THAT I MAY HAVE AGAINST THE COMPANY AND THE OTHER
RELEASED PARTIES.
          I HAVE HAD AMPLE TIME TO REVIEW THIS AGREEMENT AND TO CONSIDER MY
GENERAL RELEASE OF ALL CLAIMS AS SET FORTH IN THE GENERAL RELEASE. I AM SIGNING
THIS AGREEMENT AND, WHEN SIGNED, THE GENERAL RELEASE KNOWINGLY, VOLUNTARILY AND
WITH FULL UNDERSTANDING OF THEIR TERMS AND EFFECTS. I UNDERSTAND THAT I CAN TAKE
TWENTY-ONE (21) DAYS FROM RECEIPT OF THIS AGREEMENT AND THE GENERAL RELEASE TO
DETERMINE WHETHER I WISH TO SIGN THEM, THAT I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO SIGNING THEM, AND THAT I HAVE SEVEN (7) DAYS FROM THE DATE
I SIGN THE GENERAL RELEASE TO REVOKE THEM.
          I ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATIONS OR
STATEMENTS NOT SET FORTH HEREIN AND/OR IN THE GENERAL RELEASE. I WILL NOT
DISCLOSE THIS AGREEMENT AND/OR THE GENERAL RELEASE TO ANYONE EXCEPT TO MY
IMMEDIATE FAMILY AND ANY TAX, LEGAL OR OTHER COUNSEL THAT I HAVE CONSULTED
REGARDING THE MEANING OR EFFECT OF THIS AGREEMENT AND THE GENERAL RELEASE,
EXCEPT AS OTHERWISE REQUIRED BY LAW.
          In witness hereof, I have executed this Restrictive Agreement this
fifth day of March, 2009.

     
/s/ John J. O’Connor

John J. O’Connor
   

-6-



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
  )    
 
  :   ss.:
COUNTY OF NEW YORK
  )    

          On this 5th day of March, 2009, before me, a Notary Public of the
State of New York, personally appeared John J. O’Connor, to me known and known
to me to be the person described and who executed the foregoing agreement and
did then and there acknowledge to me that he voluntarily executed the same.

         
 
  /s/ Jacqueline Asadu-Adjaye    
 
 
 
Notary Public    

YOU MUST RETURN THIS ENTIRE RESTRICTIVE AGREEMENT AND THE ATTACHED GENERAL
RELEASE AND THE ACKNOWLEDGMENT PAGES.

-7-



--------------------------------------------------------------------------------



 



April 8, 2009
Brian Bohling, Senior Vice President
Hess Corporation
1185 Avenue of the Americas
New York, New York 10036

     Re:   Restrictive Agreement and General Release

Dear Mr. Bohling:
          On March 5, 2009, I executed a Restrictive Agreement and on March 31,
2009 I executed the General Release attached thereto between Hess Corporation
and me. I was advised in writing to consult with an attorney of my choosing
prior to signing the Restrictive Agreement and the General Release.
          At least seven (7) days have elapsed since I executed the
above-mentioned Restrictive Agreement and General Release, and I have not
revoked my acceptance or execution thereof. I hereby request continued vesting
and exercisability of my Options and the Additional Payments (as defined in that
Restrictive Agreement), in accordance with the terms and conditions of that
Restrictive Agreement and General Release.

            Very truly yours,
      /s/ John J. O’Connor       John J. O’Connor           

-8-